            Case 2:19-cv-04838-LAS Document 24 Filed 07/20/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RYAN HUNTER,                                          :       CIVIL ACTION
         Plaintiff,                                   :
                                                      :
v.                                                    :       NO.: 19-cv-04838
                                                      :
M-B COMPANIES, INC., a/k/a,                           :
M-B COMPANIES OF WISCONSIN,                           :
         Defendants.                                  :


                                              ORDER

       AND NOW, this         20th     day of July, 2020, based upon the Court’s consideration of

the Parties’ Joint Motion for Approval of FLSA Settlement (ECF No. 22), and for the reasons set

forth in the accompanying Memorandum, IT IS HEREBY ORDERED that:

       1.       The Joint Motion (ECF No. 22) is GRANTED and the Settlement Agreement

                (ECF No. 22-1) is APPROVED as a fair and reasonable resolution of a bona fide

                dispute under the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq.;

       2.       This action is DISMISSED WITH PREJUDICE as settled, although this Court

                shall retain jurisdiction over this action for the purposes of overseeing and/or

                resolving any disputes arising from the implementation or administration of the

                settlement terms for 180 days.



                                               BY THE COURT:


                                                /s/ Lynne A. Sitarski
                                               LYNNE A. SITARSKI
                                               United States Magistrate Judge
